DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              KEITH BAXTER,
                                 Appellant,

                                     v.

LEON ST. JOHN, An Individual; HARBOR POINT ASSOCIATION, INC.,
                A Florida Non-profit Corporation,
                            Appellee.

                               No. 4D16-327

                              [ July 6, 2017 ]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Donald W. Hafele, Judge; L.T. Case No. 50-2006-CA-
006694-XXXX-MB.

  Patrick Dervishi of Shir Law Group, P.A., Boca Raton, for appellant.

   Diane H. Tutt of Conroy Simberg, Hollywood, for appellee Leon St.
John.

PER CURIAM.

  Affirmed.

CIKLIN, KLINGENSMITH, JJ., and METZGER, ELIZABETH A., Associate Judge,
concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.